Citation Nr: 0941641	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss for the period dating from March 
7, 2006, to November 14, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss for the period since November 15, 
2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for bilateral hearing loss and assigned a 
disability evaluation of 20 percent, effective March 7, 2006.  
A timely appeal was noted with respect to that rating.

In December 2007, during the pendency of the Veteran's 
appeal, the RO awarded an increased evaluation for the 
service-connected bilateral hearing loss from 20 percent to 
50 percent, effective November 15, 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
terminate the appeal.  Id.  Thus, the issue remains in 
appellate status.

The Board issued a decision on the Veteran's appeal in 
October 2008.  Subsequently, it was determined that the 
Veteran had requested a hearing before a Veterans Law Judge.  
In February 2009, the Board vacated the October 2008 decision 
and remanded the case for the Veteran to be scheduled for a 
hearing.  In September 2009, the Veteran testified before the 
undersigned at a Travel Board hearing; a transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 
2007, but the examiner did not discuss the effects of the 
Veteran's service connected bilateral hearing loss on his 
occupational functioning and daily activities.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran 
specifically alleges that his hearing loss prevents him from 
working in his retail business as he has serious problems 
hearing spoken words, particularly of women.  This raises the 
issue of whether an extraschedular rating can be awarded 
under 38 C.F.R. § 3.321.  Unlike the rating schedule for 
hearing loss, the extraschedular provisions do not rely 
exclusively on objective test results to determine if 
referral is warranted.  VA audiological evaluations should 
address the effect of a hearing loss disability on a 
Veteran's occupational functioning and daily activities in 
order to facilitate these determinations.  Id.  Such 
discussion is lacking in the VA audiological evaluations of 
record.

Given the above, the Board finds that another VA examination 
is warranted to clarify the severity of the Veteran's hearing 
loss.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination.  The testing 
must include a puretone audiometry test, 
showing the puretone thresholds in 
decibels at the frequencies of 1000, 2000, 
3000 and 4000 Hertz, as well as the 
Maryland CNC controlled speech 
discrimination test.  The claims file must 
be made available to the examiner for 
review.  The examination must also include 
a discussion of the effects of the 
Veteran's service-connected bilateral 
hearing loss on his occupational 
functioning and daily activities.  Add the 
report of the full test results to the 
Veteran's claims file.

2.  Thereafter, readjudicate the claim for 
increased initial ratings for bilateral 
hearing loss, currently rated as 20 
percent from March 7, 2006, and 50 percent 
from November 15, 2007.  The Veteran 
should be provided a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


